Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (hereinafter Zhang) U.S. Pub. No. 2015/0277986, in view of Searle et al., (hereinafter Searle) U.S. Pub. No. 2016/0294614.

As to claim 1, Zhang teaches the invention as claimed, including a client network node comprising: 
a processor; a non-volatile memory coupled to the processor and configured to store firmware executable by the processor, the firmware being divided into a plurality of binary large objects (blobs), each blob having an associated blob version, each blob version being associated with a firmware version (figs. 3-5, par. 0067, 0072, 0085, 0094); wherein the client network node is configured to update a firmware version by (par. 0094, 0100): 
receiving an updated version of a first blob (par. 0028-0029, 0130); 
determining a blob upgrade order from the first blob updated version, the remaining blobs compatible versions, and the remaining blobs current versions (par. 0025, 0041, 0060, 0067, 0072-0074); 
upgrading each blob in the blob upgrade (par. 0032, 0062, 0094, 0100); 
restarting the client after each blob upgrade (par. 0014-0016).
Zhang does not explicitly teach receiving notification from a server network node of an update version and the compatible versions of the remaining blobs; and upgrading each blob in the blob upgrade order.
Searle teaches receiving notification from a server network node of an update version and the compatible versions of the remaining blobs (par. 0051-0055, 0073, 0306, 04108-4109). 
upgrading each blob in the blob upgrade order (par. 0055, 0074, 0094, 0111-0113, 0134, 2406-2426, 4108).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claim invention was made to combine the teaching of Zhang and Searle to provide an efficient system to manage and update for the remote embedded devices (Searle, abstract).


As to claim 2, Zhang-Searle teaches the invention as claimed, including the client network node of claim 1 further configured to determine a blob upgrade order from the compatible versions of the remaining blobs by: 
generating a compatibility tree from the first blob updated version and the remaining blobs compatible versions (Searle, par. 0072-0075); 
generating an upgrade list from the compatibility tree and the remaining blobs current versions (Searle, par. 0055, 0143); 
wherein each blob of the remaining blobs is included on the upgrade list if the compatibility tree blob version is newer than the current blob version (Searle, par. 0063, 0120, 0134); 
storing the upgrade list in the non-volatile memory (Zhang, abstract, par. 0003). 

As to claim 3, Zhang teaches the invention as claimed, including the client network node of claim 1 wherein upgrading the blobs further comprises for each blob in the upgrade list: 
downloading the blob into the non-volatile memory from a server network node (par. 0081); 
updating the blob (par. 0032, 0062, 0094, 0100); deleting the blob from the upgrade list (par. 0038, 0072-0073); and 
restarting the network node (par. 0014-0016). 

As to claim 4, Searle teaches the invention as claimed, including the client network node of claim 1 further configured to: abort the firmware upgrade in response to determining that more than one blob has to be replaced simultaneously to maintain compatibility (par. 1135). 

As to claim 5, Zhang teaches the invention as claimed, including the client network node of claim 1 wherein the non-volatile memory comprises a bootloader region, a plurality of blob regions and a blob upgrade region, wherein the blob upgrade region size is greater than or equal to the maximum size of one blob (par. 0016-0018). 

As to claim 6, Zhang teaches the invention as claimed, including the client network node of claim 5 wherein the blob upgrade region is less than twice the maximum size of one blob (par. 0016-0018, 0059-0065). 

As to claim 7, Zhang teaches the invention as claimed, including the client network node of claim 1 configured as a wireless network node and configured to over-the-air (OTA) update the firmware (par. 0071, 0094). 

As to claim 8, Searle teaches the invention as claimed, including the client network node of claim 7 wherein each blob over-the-air update comprises an OTA file header, a compatibility list and a blob and wherein the client network node is configured to receive the compatibility list and to abort the blob download unless all the current versions of the remaining blobs are compatible with the blob to be updated (par. 0051-0055, 0073, 0306, 04108-4109). 
Claims 9-15 have similar limitations as claims 1-8; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444